Exhibit 10.3

BASIN WATER, INC.

AMENDED AND RESTATED

DIRECTOR COMPENSATION POLICY

Non-employee members of the board of directors (the “Board”) of Basin Water,
Inc. (the “Company”) shall be eligible to receive cash and equity compensation
effective as of March 27, 2007 (the “Effective Date”) as set forth in this
Amended and Restated Director Compensation Policy (“Director Compensation
Policy”). The cash compensation and equity awards described in this Director
Compensation Policy shall be paid or be made, as applicable, automatically and
without further action of the Board, to each non-employee director who may be
eligible to receive such cash compensation or equity awards unless such
non-employee director declines the receipt of such cash compensation or equity
awards by notice to the Company. This Director Compensation Policy shall remain
in effect until it is revised or rescinded by further action of the Board.

1. Cash Compensation.

(a) General Board Retainer. Each non-employee director shall be eligible to
receive an annual retainer of $24,000 for service on the Board.

(b) Audit Committee Chair Retainer. Each non-employee director who serves as
chair of the Audit Committee of the Board shall be eligible to receive an
additional annual retainer of $6,000 for such service.

(c) Compensation Committee Chair Retainer. Each non-employee director who serves
as chair of the Compensation Committee of the Board shall be eligible to receive
an additional annual retainer of $4,500 for such service.

(d) Nominating and Governance Committee Chair Retainer. Each non-employee
director who serves as chair of the Nominating and Governance Committee of the
Board shall be eligible to receive an additional annual retainer of $4,500 for
such service.

(e) Meeting Stipends. Each non-employee director shall be eligible to receive an
additional stipend of $1,500 for each Board meeting or $750 for each Board
meeting attended by telephone ($1,500 if such telephonic meeting lasts more than
three hours), and $1,000 for each committee meeting attended in person or $500
for each committee meeting attended by telephone ($1,000 if such telephonic
meeting lasts more than three hours).

(f) Special Projects. Each non-employee director working on special projects
that are approved by the Board shall be eligible to receive an additional
stipend of $1,000 per day for such services.

(g) Expense Reimbursements. The Company shall reimburse non-employee directors
for reasonable expenses incurred to attend meetings of the Board or its
committees.

(h) Travel Allowance and Expenses. Non-employee directors shall be paid $500 for
each day of travel ($750 if the travel time exceeds 3 hours) in connection with
attendance at a Board or committee meeting. Any travel expenses shall be
reimbursed in accordance with the Company’s standard travel policy.

2. Equity Compensation. The stock options described below shall be granted under
and shall be subject to the terms and provisions of the Company’s 2006 Equity
Incentive Award Plan (the “2006 Plan”), as amended from time to time, and shall
be granted subject to the execution and delivery of award agreements, including
attached exhibits, in substantially the same forms approved by the Board,
setting forth the vesting schedule applicable to such awards and such other
terms as may be required by the 2006 Plan.

(a) Annual Awards. On the date of each annual meeting of the Company’s
stockholders on or after the Effective Date, a person who is a non-employee
director automatically shall be granted a non-qualified stock option and
restricted stock as follows:

(i) On the first annual meeting of the Company’s stockholders that takes place
after the Effective Date, (A) an option to purchase that number of shares of
Company common stock (subject to



--------------------------------------------------------------------------------

adjustment as provided in the 2006 Plan) as is equal to the quotient of (x) the
Option Multiple times the Initial Cash Compensation divided by (y) the fair
market value of a share of common stock on the date of grant (as determined
under the 2006 Plan, the “Fair Market Value”) and (B) a restricted stock award
of that number of shares of common stock as is equal to the quotient of (x) the
Restricted Stock Multiple times the Initial Cash Compensation divided by (y) the
Fair Market Value.

(ii) On each subsequent annual meeting of the Company’s stockholders, with
respect to any non-employee director that was not a director as of the date of
the prior year’s annual meeting of the Company’s stockholders, (A) an option to
purchase that number of shares of Company common stock (subject to adjustment as
provided in the 2006 Plan) as is equal to the quotient of (x) Option Multiple
times the Initial Cash Compensation divided by (y) the Fair Market Value and
(B) a restricted stock award of that number of shares of common stock as is
equal to the quotient of (x) the Restricted Stock Multiple times the Initial
Cash Compensation divided by (y) the Fair Market Value.

(iii) On each subsequent annual meeting of the Company’s stockholders, with
respect to any non-employee director that was a director as of the date of the
prior year’s annual meeting of the Company’s stockholders, (A) an option to
purchase that number of shares of Company common stock (subject to adjustment as
provided in the 2006 Plan) as is equal to the quotient of (x) Option Multiple
times the Prior Year Cash Compensation divided by (y) the Fair Market Value and
(B) a restricted stock award of that number of shares of common stock as is
equal to the quotient of (x) the Restricted Stock Multiple times the Prior Year
Cash Compensation divided by (y) the Fair Market Value.

For purposes of this Section 2(a):

“Initial Cash Compensation” shall mean the sum of (a) the General Board Retainer
to be paid to such non-employee director in accordance with Section 1(a) in the
year of determination plus (b) all retainers to be received in such year, if
any, pursuant to Sections 1(b), 1(c) and 1(d) for such non-employee director’s
service as chair of the Audit Committee, Compensation Committee and/or
Nominating and Governance Committee in the year of determination.

“Prior Year Cash Compensation” shall mean, for any year in which the
determination is made, the total cash compensation earned by a non-employee
director in the prior fiscal year pursuant to Sections 1(a) through 1(f) of this
Director Compensation Policy.

“Option Multiple” shall be a number determined by the Board on an annual basis
at or around the time of the annual meeting of the Company’s stockholders and
shall be in effect until the end of the fiscal year. The Option Multiple for
2007 shall be 2.0.

“Restricted Stock Multiple” shall be a number determined by the Board on an
annual basis at or around the time of the annual meeting of the Company’s
stockholders and shall be in effect until the end of the fiscal year. The
Restricted Stock Multiple for 2007 shall be 1.5.

(b) Terms of Awards Granted to Independent Directors.

(i) Exercise Price of Options. The per share price of each option granted to a
non-employee director shall equal 100% of the fair market value of a share of
common stock on the date the option is granted (as determined under the 2006
Plan).

(ii) Price of Restricted Stock. The per share price of each share of restricted
stock granted to a non-employee director shall equal $0.001 per share.

(iii) Vesting.

(A) Options granted to non-employee directors shall become 100% vested on the
first anniversary of the date of grant, subject to a director’s continuing
service on the Board through such date. No portion of an option which is
unexercisable at the time of a non-employee director’s termination of membership
on the Board shall thereafter become exercisable.



--------------------------------------------------------------------------------

(B) Restricted stock granted to non-employee directors shall become 100% vested
on the first anniversary of the date of grant, subject to a director’s
continuing service on the Board through such date. No portion of a restricted
stock grant which is restricted at the time of a non-employee director’s
termination of membership on the Board shall thereafter become unrestricted.

(iv) Term. The term of each option and restricted stock award granted to a
non-employee director shall be ten years from the date the option is granted.

(v) Accelerated Vesting. In the event of a Change in Control (as defined in the
2006 Plan) while a non-employee director is still serving as a member of the
Board, or in the event of a non-employee director’s Termination of Directorship
(as defined in the 2006 Plan) by reason of his or her death or Disability, all
options and restricted stock granted to a non-employee director pursuant to this
Director Compensation Policy shall become fully exercisable immediately prior to
such Change in Control or Termination of Directorship, as applicable.